DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Allowable Subject Matter
Claims 1-9 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the terminal disclaimers of 7/19/2022 have obviated the double patenting rejection of 7/6/2022. 

As discussed in the interview summary of 7/6/2022, the instant claims differ from the art of record to Lin (‘269) in view of Smith (‘779) in that the instant claims recite the beam angle associated with the energy beam is dependent on the tilt angle of the tiltable member as well as the tiltable member being pivotally supported by a pair of pivot pins within respective indentations to allow for the scanning of the beam angle. The combination of references to Smith and Lin disclose the stepwise rotation of a ring gear with a ratchet mechanism as well as the incremental displacement/actuation of the ring gear which controls of the stepwise actuation around a circumference, but fail to set forth the adjustment of a tilt angle of the beam/transducer with a pair of pivot pins in indentations, creating the low-friction pivot mechanism to pivot the angle of the beam.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250. The examiner can normally be reached Mon - Fri 9:00-5:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793